MEMORANDUM **
Jose Manuel Salas-Cardenas appeals from the 46-month sentence imposed following his guilty-plea conviction for reentry of a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Salas-Cardenas contends that his sentence is unreasonable because the district court failed to properly consider the factors contained in 18 U.S.C. § 3553(a). We disagree. The district court explicitly cited to § 3553(a), received and reviewed the defendant’s sentencing memorandum, heard argument from both parties at the sentencing hearing, and articulated its reasoning to the degree required for meaningful appellate review. See Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007); United States v. Perez-Perez, 512 F.3d 514, 514-17 (9th Cir.2008) (as amended). We conclude that Salas-Cardenas’s sentence is not unreasonable. See Gall v. United States, - U.S.-, 128 S.Ct. 586, 602, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.